John Smith plaint. agt William Marshall Marrinr Defdt in an action of the case for not delivering unto him to him a just and true accot and the produce of 12 bbs of Mackarill, two bbs of Cyder, one bbr of Oyle and one bbr of Onyons, all which bbs and contents thereof were received by him the sd Marshall as Master of the pinke Releife & consigned to him as may appeare by bill of loading under his hand. . . . The Jury . . . found for the plaintife, three pounds twelve Shillings six pence money & costs of Court.